DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (9/3/2021) amended claims 1, 4, 5, 8, 11, 12, 15, 18, 19 and 23; cancelled claims 2, 3, 9, 10, 16 and 17 and added new claims 24 and 25.      
Amended claims 1, 8 and 15 overcome prior rejections under 35 USC 112, which are hereby withdrawn. Prior rejection of claims 4, 11 and 18 under 35 USC 112 (re using augmented reality) is also hereby withdrawn.
Examiner acknowledges applicant summary of interview conducted on 8/18/2021.
Claims 1, 4-8, 11-15, 18-21 and 23-25 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (9/3/2021) with respect to rejection of claims 1, 4-8, 11-15, 18-21 and 23-25 under 35 USC 103 have been fully considered.  As claims have been substantially amended, relevant art is applied herein.     
   Applicant’s arguments (pg 10) with respect to rejection of claims 1, 4-8, 11-15, 18-21 and 23 under 35 USC 101 have been considered and are not found persuasive.  Newly amended claims are directed to an abstract idea in the category of mental processes Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention significantly more than the ineligible concept. BSG Tech LLC v BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  Accordingly, rejection of the claims under 35 USC 101 is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 11-15, 18-21 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method claim 1 as representing the claimed invention for analysis and is similar to limitations recited in independent system (computer) claim 15 and non-transitory computer-readable medium claim 8.

Step 1
   Claim 1 recites a process, which is a statutory category of invention. Claim 15 recites a computing system and claim 8 recites non-transitory computer readable medium, which are statutory categories of invention. (Step 1: Yes)

Step 2A Prong 1
   Claim 1 recites a computer-implemented method comprising:
performing, by a client device, image scanning of a facial area of a user to generate a first scanned image;  
receiving, by a server, the first scanned imaged submitted by the client device;
performing, by the server, face recognition on the first scanned image, comprising processing the first scanned image using a deep learning model deployed at the server and configured to recognize one or more facial features from an input image;
determining, by the server, that one or more facial features are recognized from the scanned image;
in response to determining that the one or more facial features are recognized from the first scanned image, outputting, by the server, gesture prompt information to the client device, wherein the gesture prompt information is used to prompt the user to make, when generating a second scanned image to submit to the server, one or more hand gestures determined by the server, and wherein the gesture prompt information comprises an image or text corresponding to the one or more hand gestures; 
performing, by the server, hand gesture recognition on the second scanned image; and
 determining, by the server
in response to determining that the one or more hand gestures are recognized from the second scanned image, sending, by the server, an electronic certificate to the client device for local storage at the client device, wherein the electronic certificate is to be used by the client device to obtain a virtual object associated with the electronic certificate from the server.

    The claim limitations A-H show a method that determines facial features of a user in an image and also determines activeness by further analyzing received images before using the determined information to provide a certificate that the user submits to obtain an object associated with that certificate. Under a broadest reasonable interpretation the limitations – A-G, excluding the italicized limitations - recite mental processes as the limitations recite concepts performed in the human mind including observation, evaluation, judgment, opinion.   Limitation H is directed to certain methods of organizing human activity as it recites a commercial interaction (including sales activities or behaviors) that provides a certificate that a user submits to obtain an object.   As an ordered combination, the limitations of claim 1 recite abstract ideas discussed above and do not provide a basis for patent eligibility. See RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (mental processes) to another abstract idea (certain methods of organizing human activity) does not render the claim non-abstract.”).  Overall, the claim recites the abstract idea of providing a certificate to a user based on analyzed facial and gesture data.   The mere nominal recitations of generic computer components (e.g., server, client device) do not necessarily restrict the claim from reciting an abstract idea.  (Step 2A Prong 1: Yes)   

Step 2A Prong 2
   The judicial exception is not integrated into a practical application because the additional elements – server, client device - that perform the determinations (facial recognition, activeness) and send and receive information (an image, the certificate) result in no more than simply applying the abstract idea using generic computer components (MPEP 2106.05(f)).   The additional elements are recited at a high-level of generality (e.g., see specification, paragraphs 34, 56) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Further, performing the facial recognition using deep learning is merely indicative of software being used (i.e., the server being programmed as a tool to perform the function of facial recognition).  Applying an abstract idea using a computer as a tool is not indicative of a practical application of the abstract idea (MPEP 2106.05(f)).  Therefore, the recitations of these additional elements, when considered separately and as an ordered combination, do not meaningfully limit the abstract idea.  Thus, the claim 1 is directed to an abstract idea.  (Step 2A Prong 2: No)       

Step 2B
    The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements – client device, server - amount to no more than mere instructions to apply the exception using generic computers. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Using deep learning further indicates computer implementation.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea.     
Similar arguments as relates to claim 1 are applicable to independent claims 8 and 15.  Hence claims 8 and 15 are rejected on similar grounds as claim 1.  
    Claim 15 includes additional elements – one or more computers, one or more computer memory devices - used to perform the abstract idea. This amounts to no more than mere instructions to apply the exception using generic computer components. Applying an abstract idea using a computer as a tool is not indicative of a practical application of the abstract idea (MPEP 2106.05(f)).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application and do not add significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea.
Dependent claims 7 and 23; claims 14 and 24; and claims  21 and 25 further define the abstract idea that is present in independent claims 1, 8 and 15, from which the grouped claims respectively depend. The claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
     Dependent claims 4-6, 11-13 and 18-20 recite additional elements that store or display information associated with certificates.  These recitations are of insignificant extra-solution activity – storing and displaying of information – which is not indicative of integration into a practical application (MPEP 2106.05(g)). For similar reasons, the additional elements are not sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. As these additional elements recite insignificant extra-solution activity of displaying or storing data (MPEP 2106.05(g)), they have been reevaluated in Step 2B.  Court decisions (MPEP 2106.05(d)(lI)) indicate that mere receiving or transmitting data over a network are well-understood, routine, and conventional function when it is claimed as insignificant extra-solution activity (as it is here) (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  
   For the reasons cited above, claims 1, 4-8, 11-15, 18-21 and 23-25 are not patent eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-15, 18-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy (U.S. 2016/0063235) in view of Wang (U.S. 2016/0335611) and further in view of Ferren (U.S. 2016/0026884) and further in view of Winters (U.S. 2001/0034635). 
    Re claim 1:  Tussy shows a computer implemented method comprising: 
     performing, by a client device, image scanning of a facial area of a user to generate a first scanned image
 (paras 46-50, showing capture of image by user device);  
     receiving, by a server, the first scanned image submitted by the client device
(paras 46-50, showing capture of image by user device and sending image over network over which users communicate); 
    performing, by the server, face recognition on the first scanned image, comprising processing the first scanned image [using a deep learning model deployed] at the server and configured to recognize one or more facial features from an input image (para 50);  
       determining, by the server, that one or more facial features are recognized from the first scanned image (para 50); 
[in response to determining that the one or more hand gestures are recognized from the second scanned image], sending, by the server, an electronic certificate to the client device for local storage at the client device,[wherein the electronic certificate is to be used by the client device to obtain a virtual object associated with the electronic certificate from the server]
(paras 3, 13, 130, showing awarding user who successfully utilizes the facial recognition authentication system with e.g. coupon (interpreted as certificate)).
NOTE:  italicized language of this limitation is addressed below in Ferren and Winters references below. 

   Tussy does not show but Wang shows using deep learning for facial recognition (para 81, showing artificial neural network recognition algorithm for face recognition).
    Tussy shows using facial recognition algorithm as precursor to a user receiving awards.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the facial recognition process as used in Tussy, by the facial recognition model of Wang to more accurately and effectively recognize human faces.



   Tussy and Wang do not expressly show, but Ferren shows,  
      in response to determining that the one or more facial features are recognized from the first scanned image, outputting, by the server, gesture prompt information to the client device, wherein the gesture prompt information is used to prompt the user to make, when generating a second scanned image to submit to the server, one or more hand gestures determined by the server, and wherein the gesture prompt information comprises an image or text corresponding to the one or more hand gestures
(claim 1 - perform face authentication based on a first input from the camera…; perform liveness verification, based on a second input from the camera…,  in conjunction with paras 39, 40, showing prompt presented in text directions for hand gesture as liveness verification  after facial recognition)a1aim 1 0:51-54 in conjunction with c5:31:32, showing identification process that first uses facial recognition , then prompts for liveness gesture indicator); 
      performing, by the server, hand gesture recognition on the second scanned image; and  determining, by the server, that one or more hand gestures are recognized from the second scanned image
(para 40 -  In a more complex version, the user may be prompted to present a particular second expression…and analysis may confirm that the second expression is the requested expression…other physical bodily movements may be prompted, such as a particular hand gesture…, showing the prompt may be for hand gesture that is analyzed to determine that the requested hand gesture was performed).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the facial recognition system of Tussy, the facial recognition model of Wang by the authentication procedures of Ferren that determine liveness through identification of hand gestures.  One of ordinary skill in the art would have been motivated to make the modification for the purpose of verifying  that information being provided is from a living person (Ferren, abstract) and thereby reduce likelihood of fraud.    

   Tussy, from above, shows a selected type of reward (the certificate) sent to a client .  Tussy, Wang and Ferren do not expressly show but Winters shows wherein the electronic certificate is to be used by the client device to obtain a virtual object associated with the electronic certificate from the server  
(abstract (showing digital objects (broadly interpreted as certificate because they can be exchanged for other goods and services)) and traded in for a redemption reward); and para 42, 43 and 44 (redeem digital object for goods/services), 52, showing downloaded (stored) digital objects and representation on screen as small images).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Tussy, Wang and Ferren, that show provision of rewards to a user upon satisfying a verification process, the process of Winters that shows provision of digital objects (the certificates) that can be redeemed for awards, the method of collecting objects as shown in Winters in order to provide both entertainment to a customer and promote customer loyalty. 
    Re claim 4: Tussy further shows facial features are recognized from the scanned image (paras 46, 48, 49, 50, 51).  
   Tussy further shows, after the one or more facial features are recognized from the first scanned image:  displaying, on the client device and based on using augmented reality techniques, dynamic pictures at positions associated with the one or more facial features (paras 122, fig 10, dynamic picture of meter display showing movement relative to different positions of user head). 
   Re claim 5:  Winters further shows 
       locally storing, by the client device,  the electronic certificate sent by the server
(abstract (showing digital objects (broadly interpreted as certificate because they can be exchanged for other goods and services)) and traded in for a redemption reward); also showing representation on user screens as small images and para 42, 43 and 44 (redeem digital object for goods/services), 52, showing downloaded (stored) digital objects); 
        generating, by the client device, a corresponding picture of the electronic certificate (abstract, showing displaying pictures of digital objects (that can be exchanged for other awards), paras 52, 53, showing displaying albums (pictures of digital objects) in various formats); and 
        presenting, by the client device,  the corresponding picture to a user,  wherein the corresponding picture depicts a collection option corresponding to the electronic certificate (abstract, paras 52, 53, 59, showing download of album to user from which he chooses what to collect). 
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Tussy, Wang and Ferren, that show provision of rewards to a user upon satisfying a verification process, the process of Winters that shows provision of digital objects (the certificates) that can be redeemed for awards, the method of collecting objects as shown in Winters in order to provide both entertainment to a customer and promote customer loyalty. 

   Re claim 6: Winters further shows wherein presenting the corresponding picture to the user comprises:
   presenting the corresponding picture at a display position corresponding to the electronic certificate, wherein different pictures are generated for different types of electronic certificates, and different types of electronic certificates correspond to different display positions
(abstract, paras 52-53, showing automatically displaying album with different digital objects automatically sorted on the display).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Tussy, Wang and Ferren, that show provision of rewards to a user upon satisfying a verification process, the process of Winters that shows provision of digital objects (the certificates) and display thereof,  in order to provide both entertainment to a customer and promote customer loyalty. 
       Re claim 7:  Tussy further shows wherein the virtual object is a virtual red packet (paras 13, 130, showing rewards provided upon performing a user action include coupons, gift, cash, other prizes).  
   The limitations of claims 8, 11, 12, 13 and 14 and claims 15, 18, 19, 20 and 21 closely parallel the limitations of claims 1, 4, 5, 6 and 7 and are therefore rejected under a similar rationale.     

      Re claim 23:  Tussy in view of Wang and further in view of Ferren and further in view of Winters shows the method of claim 1. 
     Tussy further shows wherein selecting the selected type of electronic certificate to be sent to the client device comprises determining, by the server, that the activeness measure of the particular user is above a predetermined activeness threshold (paras 128-132, e.g., awarding points based on using a predetermined number of successful authentications (the interactions with the system - activeness) and awarding user with coupon, gift, reward points... to be used to obtain other prizes).   
   Winters further shows wherein each candidate type of electronic certificate is associated with a different number of electronic certificates, and wherein selecting the selected type of electronic certificate to be sent to the client device comprises:…in response to the determination, selecting, by the server, a type of electronic certificates a number of which is below a predetermined threshold (para 60 showing higher purchase volume receiving higher denomination (of digital object (certificate), but not higher than 100 denomination).
    Tussy shows the providing of awards to a user based on a level of activity of the user.  Winters shows providing rewards determined by an amount of an expenditure. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further used a similar process as shown in Winters of differentiating provided awards by amount in the process of Tussy, Wang and Ferren that differentiates awards based on a volume of transactions as such a process would allow for greater participation of potential users through merely transacting with a site as opposed to depending on a purchase amount that a user may not be able to achieve. 
   The limitations of claims 24 and 25 closely parallel the limitations of claim 23 and are therefore rejected under a similar rationale. 
                      
Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                               
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693